Citation Nr: 0307955	
Decision Date: 04/25/03    Archive Date: 04/30/03	

DOCKET NO.  99-21 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep disturbance, 
to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
March 1992; during that time, he had service in the Southwest 
Asia Theater of Operations.

This matter arises from various rating decisions rendered 
since May 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, that denied the 
benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

In February 2001, the Board remanded the case to the RO for 
further action and adjudication.  That was accomplished, and 
the case was returned to the Board on March 6, 2003, for 
further appellate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran served in the Southwest Asia Theater of 
Operations.

3.  A sleep disturbance did not have its onset during the 
veteran's active military service, is not attributable to an 
incident of such service, and is not due to an undiagnosed 
illness.  

4.  Headaches did not have their onset during the veteran's 
active military service, are not attributable to an incident 
of such service, and are not due to an undiagnosed illness.

5.  Fatigue did not have its onset during the veteran's 
active military service, is not attributable to an incident 
of such service, and is not due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  A sleep disturbance was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  Migraine headaches were not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

3.  Fatigue was not incurred in, or aggravated by, active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims, inform him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information, and inform him of his appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran was furnished a statement of the case, as well as 
a supplemental statement of the case, that informed him of 
the evidence used in conjunction with his claims, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  In 
addition, by letter dated April 4, 2001, the RO notified him 
of detailed information about the new rights provided under 
the VCAA.  That correspondence described the evidence needed 
to substantiate his claims, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The veteran also was afforded 
further VA physical examination in conjunction with his 
claims.  The record indicates that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable disposition of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed with regard to the matters that are the subject of 
this decision.  Moreover, as the record is complete, the 
obligation under the VCAA for VA to advise a claimant as to 
the division of responsibilities between VA and the claimant 
in obtaining evidence is satisfied.  Finally, in view of the 
relatively narrow questions of law and fact on which this 
case turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claims.  

II.  Service Connection for a Sleep Disturbance, to include 
as the Result of an Undiagnosed Illness

The veteran contends that he developed a sleep disturbance as 
the result of his military service.  He asserts that this 
disorder has persisted since he was in service, and that he 
believes it is the result of an undiagnosed illness that he 
contracted while serving in the Southwest Asia Theater of 
Operations.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any 
disability noted during military service and for which 
continuity of symptomatology is demonstrated thereafter, 
either through the submission of medical evidence or lay 
evidence, if the disability is of the type as to which lay 
evidence is competent to identify its existence.  See 
38 C.F.R. § 3.303; see also Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Service connection may also be granted for chronic disability 
resulting from an undiagnosed illness that became manifest 
during service in the Southwest Asia Theater of Operations 
during the Persian Gulf War or that became manifest to a 
degree of 10 percent or more within the applicable 
presumptive period.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Alternatively, service connection may be granted 
for any disability that is proximately due to, or the result 
of, a service-connected disability (see 38 C.F.R. 
§ 3.310(a)), or if the disability claimed has been aggravated 
by a service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  It is within this context that the 
veteran's claim must be evaluated.

The facts are as follows.  The veteran's service medical 
records are negative regarding either complaints or treatment 
for a sleep disturbance during military service.  During an 
examination conducted in February 1992, in conjunction with 
his discharge from military service, he specifically denied 
frequent trouble sleeping.  Similarly, on an application for 
VA disability compensation benefits submitted by the veteran 
in June 1993, he made no mention of problems sleeping.

The veteran underwent a VA physical examination in October 
1993.  Again, no mention was made of any problems sleeping.

The first indication of difficulty sleeping is contained in 
the report of the veteran's VA medical treatment conducted in 
March 1995.  At that time, he indicated that he experienced 
headaches on a regular basis, and that these tend to result 
in sleepless nights.  

During a VA physical examination conducted in February 1997, 
the veteran again complained of difficulty sleeping.  He 
again indicated that this tends to occur when he has 
headaches.  He indicated that the pounding pain from the 
headaches prevents him from falling asleep, and also results 
in nausea and queasiness of the stomach.

The veteran was afforded a VA physical examination in October 
2001 in conjunction with his appeal.  He indicated to the 
examiner that he has difficulty sleeping, and that this 
problem has been ongoing since his service in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  
Based upon the history offered by the veteran, the examiner 
gave the opinion that the veteran's sleep impairment "is 
service connected...simply due to the fact that [the veteran] 
never had this problem prior to his military service."  The 
examiner also stated that the veteran's "sleep disorder began 
during Desert Storm."  

The foregoing indicates that service connection is not 
warranted for a sleep disorder.  The only opinion of record 
relating a sleep disorder to the veteran's 


military service is that of a VA physician.  However, that 
opinion was based solely on information furnished to the 
examining physician by the veteran.  Conversely, while the 
veteran was in service, he specifically denied any difficulty 
sleeping.  Similarly, he did not complain of a sleep disorder 
until approximately four years following his discharge from 
military service.  Moreover, the veteran has consistently 
related his difficulty sleeping to his headaches.  As the 
Court has held, without clinical findings, a physician's 
opinion may constitute nothing more than a bare transcription 
of history related by an unqualified layperson.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Given that the 
history related by the veteran that resulted in the 
physician's opinion in this instance is inconsistent with 
other evidence of record, it is insufficient to establish a 
nexus between the veteran's reported sleep disorder and his 
military service.  Moreover, because the veteran has 
acknowledged that his sleep disorder is a byproduct of his 
headaches, his sleep disorder cannot be attributed to an 
undiagnosed illness.  Nor has it been attributed clinically 
to either his service-connected bilateral hearing loss or 
tinnitus.  As such, there is no reasonable basis upon which 
to predicate a grant of the benefit sought on appeal.

III. Service Connection for Migraine Headaches, to include as 
Due to an Undiagnosed Illness

The veteran contends that he developed headaches as a result 
of military service.  He asserts that this disorder is the 
result of an undiagnosed illness that he contracted while 
serving in the Southwest Asia Theater of Operations.  In this 
regard, the provisions of 38 U.S.C.A. §§ 1110, 1117, 1131; 
38 C.F.R. §§ 3.303, 3.317 are incorporated herein by 
reference.  So, too, are the tenets of Savage, 10 Vet. App. 
at 495 and Allen, 7 Vet. App. 439.

The veteran's service medical records are negative for any 
complaints of headaches while he was on active duty.  As with 
his claimed sleep disorder, he specifically denied chronic 
headaches during the physical examination conducted in 
conjunction 


with his discharge from military service.  Similarly, the 
veteran did not cite headaches on his original application 
for disability compensation filed in June 1993 or during the 
VA examination conducted in October of that year.  

The veteran first complained of headaches during VA medical 
treatment conducted in March 1995.  He indicated that they 
tended to be pounding in nature in the center of his head.  
He stated that they occur at night after a sleepless night.  
During a VA physical examination conducted in February 1997, 
the veteran stated that he had been experiencing headaches 
since military service.

The nature of the veteran's headaches was clarified during VA 
medical treatment administered in June 2000.  At that time, 
the veteran was found to be suffering from cluster variant 
headaches, diagnosed as migraines.  These were found to be 
tension/vascular in origin.  

The veteran underwent a VA physical examination in November 
2001 regarding the etiology of his headaches.  The examiner 
noted the history offered by the veteran, and concluded that 
the veteran's chronic headaches were as likely as not related 
to his military service.  However, no rationale was given for 
this opinion.  Instead, it appears that the examiner relied 
upon the history related by the veteran.  For reasons 
previously stated, an opinion by a physician based upon a 
bare transcription of history offered by a claimant is 
insufficient to establish the necessary nexus between the 
disorder claimed and military service.  See LeShore, 8 Vet. 
App. at 409.  Again, this is particularly significant in this 
case because, contrary to the history related by the veteran, 
his service medical records and post service statements prior 
to March 1995 do not indicate the presence of chronic 
headaches.  Absent continuity and chronicity of 
symptomatology, and because there is no clinical evidence 
that the veteran's migraine headaches are the product of an 
undiagnosed illness or are related to either his service-
connected hearing loss or tinnitus, service connection for 
migraine headaches is not warranted. See 38 C.F.R. §§ 3.303, 
3.317; see also Savage, 10 Vet. App. at 495 and Allen, 
7 Vet. App. 439.

IV.  Service Connection for Chronic Fatigue, to Include as 
due to an Undiagnosed Illness

The veteran contends that he developed chronic fatigue either 
as a result of military service, an undiagnosed illness, or a 
service-connected disability.  Again, the provisions of 
38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. § 3.303 are 
incorporated herein by reference.  Also incorporated are the 
provisions and tenets set forth in 38 C.F.R. § 3.310(a), 
Savage v. Gober, 10 Vet. App. at 495 and Allen, 
7 Vet. App. at 439.

As with the other disabilities claimed, the veteran's service 
medical records are negative for any complaints or treatment 
regarding chronic fatigue.  Similarly, the veteran did not 
complain of fatigue on either his original disability 
compensation application submitted in June 1993 or during a 
VA examination conducted in October 1993.  Nor did he 
complain of fatigue during VA treatment in 1995.  

It was not until August 1996 that the veteran claimed to be 
suffering from fatigue; he described it as "weakness."  
However, the only clinical evidence of record regarding the 
etiology of any purported fatigue is contained in the report 
of a VA physical examination conducted in November 2001.  
Therein, the examiner indicated that, in his opinion, the 
veteran's fatigue was secondary to the headaches that he 
experienced and medications that he took to relieve 
symptomatology associated with the headaches.

In light of the foregoing, service connection is not 
warranted for chronic fatigue on a direct, presumptive, or 
secondary basis.  Chronic fatigue was not noted during 
service, has been attributed to a known physical disorder, 
i.e., migraine headaches, and has not been attributed to a 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1117, 
1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.  As such, there is no 
reasonable basis upon which to grant service connection for 
chronic fatigue.

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).


ORDER

Service connection for a sleep disorder, to include as 
secondary to an undiagnosed illness, is denied.

Service connection for headaches, diagnosed as migraines, to 
include as secondary to an undiagnosed illness, is denied.

Service connection for chronic fatigue, to include as 
secondary to an undiagnosed illness, is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

